DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/09/22 have been fully considered but they are not persuasive. 

Regarding claim 1,
 	 Applicant argues Rather, Krinksy et al. teaches initially transmitting duplicate packets in accordance with a transmission policy according to standard error correction techniques and then, as communications improve as indicated by a “signal metric,” transmitting a reduced number of packets. For example, para. [0030] of Krinksy et al. provides: “For example, as the transmission policy is altered to produce reliable transmissions, the error correction scheme can comprise data indicated that a number of error correction packets should be reduced. As another example, in system 100, the network device 102 can send four copies of each transmissions (e.g., error correction packets) and, in response to determining the signal metric meets a threshold, can reduce the number of copies to one copy of each transmission.” (Emphasis added).
 	However the examiner disagrees because Krinsky teaches does in fact teach the 3 steps of 1: transmitting without duplication initially; 2: duplicating when a threshold is reached, and then  3: disabling the duplication. Regarding step 1, Krinsky states: 
[0025] In embodiments, the network device 102 can communicate with various other network devices utilizing a radio access network (e.g., 4G LTE). The network device 102 can send and receive data utilizing various connection schemes. For example, the network device 102 can send and/or receive packeted data in the form of data packets. The data packets can comprise control information (e.g., error correction data) and payload data (e.g., application data).
In the above cited portion, Krinsky states transmitting packets without duplication. 
Krinsky also states:
[0028] In embodiments, the transmitter component 120 can determine to utilize a transmission policy and/or error correction in response to the signal metric meeting a threshold. The transmission policy can alter an existing transmission policy, such that a quality metric of an associated transmission of the network device 102 is altered. It is noted that the transmission policy can comprise data indicating a length of time for transmissions, a power criterion for transmissions, a number of bits per transmissions, and the like. It is further noted that the error correction policy can include data indicating a number of forward error correction packets to send, a length of forward error correction packets, a number of error correction bits to send per packet, a frequency of error correction, and the like. In various embodiments, the transmission policy can comprise the error correction policy and unless context suggests otherwise, the term "transmission policy" generally comprises policy data describing an error correction policy.
 [0030] The decreased negative quality can decrease a need to provide error correction transmissions and/or decrease disruptions of transmissions (e.g., dropped calls, failed text/data transmissions, dropped packets, etc.). In embodiments, the transmitter component 120 can, in response to the determining the signal metric meets a threshold and/or in response to altering the transmission scheme, can implement the error correction policy. For example, as the transmission policy is altered to produce reliable transmissions, the error correction scheme can comprise data indicated that a number of error correction packets should be reduced. As another example, in system 100, the network device 102 can send four copies of each transmissions (e.g., error correction packets) and, in response to determining the signal metric meets a threshold, can reduce the number of copies to one copy of each transmission. It is noted that above example, is for illustrative purposes. As such, network device 102 can determine to send any number of copies, partial copies, and the like.
[0071] At 608, a system can, in response to determining the metric data does not satisfy the defined criterion, alter the data describing the transmission policy based on a default transmission policy associated with the user equipment. It is noted that if the transmission policy was not previously altered at 606, then the system does not alter the transmission policy at 608. For example, the system can determine that the policy should not be altered and can implement a standard transmission policy (e.g., a policy for normal signal strength).
In the at least above, Krinksy teaches according to a threshold in the metric for error correction, the system can change the number error correction packets to send (e.g. send duplicate packets). Krinsky also teaches disabling the duplicating of packets according to a metric threshold by reducing the number of error correction packets to one. Krinsky in a second embodiment teaches defaulting the transmission policy based on a metric not being satisfied. 

Regarding claim 1, 
 	Applicant argues In addition, Krinksy et al. appears to necessitate feedback from the receiver at the transmitter (i.e., user device). For example, para. [0068] provides: “At 604, a system can determine whether the metric data representing a signal metric associated with a user equipment satisfies a defined criterion (e.g., using network monitor component 110). The defined criterion can comprise a threshold level for the metric data. It is noted that the defined criterion can be predetermined in some embodiments, and dynamically determined in other embodiments. As an example, the defined criterion can comprise a threshold signal strength defining a degraded signal quality.” (Emphasis added). See also para. [0026] (“The network monitor component 110 can monitor, based on various measurements, a signal metric of the radio access network associated with the network device 102. The signal metric can comprise call quality criterion, signal strength criterion, available access points, received transmissions indicating transmission failures, available bandwidth, and the like. For example, the network device 102 can determine a signal strength based on measurement data. It is noted that the network monitor component 110 can receive the measurement data from various network devices and/or gather the measurement data.”) (emphasis added).
 	However the examiner disagrees due to the fact that some of the metrics do not require a feedback. 
[0026] The network monitor component 110 can monitor, based on various measurements, a signal metric of the radio access network associated with the network device 102. The signal metric can comprise call quality criterion, signal strength criterion, available access points, received transmissions indicating transmission failures, available bandwidth, and the like. For example, the network device 102 can determine a signal strength based on measurement data. It is noted that the network monitor component 110 can receive the measurement data from various network devices and/or gather the measurement data.

  	In the at least above, the component 110 does show feedback signals (e.g. received transmissions indicating transmission failures, available bandwidth) however it also shows metrics from non-feedback (e.g. call quality criterion, signal strength criterion, available access points). Furthermore the system also teaches gathering the measurement data which rather than receiving measurement data (e.g. feedback). One of ordinary skill in the art would interpret the above as acquiring metrics without feedback.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 8, 10-11, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krinsky (Pub No 20150124711) further in view of Espina (Pub No 20110137133).

Regarding claim 1 and 8 and 15,
 	Krinsky Embodiment A teaches a method of wirelessly transmitting data from a (interpreted as network device component 102 can comprise additional components, including a non-transitory computer readable medium storing computer-executable instructions and/or a processor, see para [0024])
 	wirelessly transmitting data packets without duplication from the wearable device over a wireless link to the receiver, (interpreted as For example, the network device 102 can send and/or receive packeted data in the form of data packets, see para [0025])
 	determining from the gathered information whether at least one condition is present that impairs an ability to wirelessly transmit data packets over a wireless link to a receiver, without feedback from the receiver; and (interpreted as At 604, a system can determine whether the metric data representing a signal metric associated with a user equipment satisfies a defined criterion (e.g., using network monitor component 110). The defined criterion can comprise a threshold level for the metric data. It is noted that the defined criterion can be predetermined in some embodiments, and dynamically determined in other embodiments, see Krinsky para [0068]. Also see para [0080])
 	enabling, via a processor, a duplicate packet transmittal procedure that transmits over the wireless link at least one duplicate data packet of at least one data packet previously transmitted over the wireless link when the at least one condition is present wherein the at least one duplicate data packet is transmitted from the (interpreted as As another example, in system 100, the network device 102 can send four copies of each transmissions (e.g., error correction packets) and, in response to determining the signal metric meets a threshold, can reduce the number of copies to one copy of each transmission, see Krinsky para [0030]).
 	disabling the duplicate data packet transmittal procedure when the at least one condition is not present as determined from the gathered information.

 	However Krinsky Embodiment A does not teach gathering information by a user to a receiver regarding position, an orientation, and a movement of the user relative to the receiver via at least one sensor device; 
 	where a body position of the user impairs impairs an ability to wirelessly transmit data packets from the wearable device;
	disabling the duplicate data packet transmittal procedure when the at least one condition is not present as determined from the gathered information.

 	Krinsky Embodiment B teaches disabling the duplicate data packet transmittal procedure when the at least one condition is not present as determined from the gathered information.
 (interpreted as At 608, a system can, in response to determining the metric data does not satisfy the defined criterion, alter the data describing the transmission policy based on a default transmission policy associated with the user equipment, see para [0071]).
 	It would have been obvious to one of ordinary skill in the art to combine the threshold for disabling duplication of packets taught by Krinsky Embodiment A with the defaulting based on threshold not being met as taught by Krinsky Embodiment B since it would have been a simple substitution one of using threshold being met or unmet to control the policy for transmitting data so that the communication is successful.

 	However Krinsky Embodiment does not teach gathering information by a user to a receiver regarding position, an orientation, and a movement of the user relative to the receiver via at least one sensor device; 
 	where a body position of the user impairs impairs an ability to wirelessly transmit data packets from the wearable device;

 	Espina teaches gathering information by a user to a receiver regarding position, an orientation, and a movement of the user relative to the receiver via at least one sensor device; (interpreted as    Accordingly, it is an essential idea of the invention that for at least one of the on-body sensors the inclination of the sensor is determined and, thus, the posture of the patient's body or a patient's limb can be detected, see para [0014]) 
 	where a body position of the user impairs an ability to wirelessly transmit data packets from the wearable device; (interpreted as the on-body sensors 1 interpret the signal of their local inclination-sensitive hardware, e.g. the accelerometer, gyrometer, or magnetometer, in order to obtain their inclination, which reveals to which extent the body should be blocking the LOS of their different wireless links., see Espina para [0090])
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Krinsky with the measurements taught by Espina since it would have been a simple substitution one of one measurement over another for determining communication degradation whether it is by signal metrics in Krinsky or by positional interference in Espina.


Regarding claim 3 and 10 and 20,
 	Krinksy in view of Espina teaches the method of claim 1, wherein the duplicate packet transmittal procedure transmits at least one new data packet and at least one previously transmitted data packet (interpreted as It is noted that the transmission policy can comprise data indicating a length of time for transmissions, a power criterion for transmissions, a number of bits per transmissions, and the like. It is further noted that the error correction policy can include data indicating a number of forward error correction packets to send, a length of forward error correction packets, a number of error correction bits to send per packet, a frequency of error correction, and the like, see Krinsky para [0028])

Regarding claim 4 and 11,
 	Krinksy in view of Espina teaches the method of claim 1, further comprising: determining whether another condition is present that impairs the ability to wireless transmit data packets over the wireless link, wherein the aanother condition includes one or more of a wireless signal’s strength below a strength threshold, a number of data packet transmit attempts above a transmit attempt threshold, excessive transmittal retry attempts, and interference between channels on the wireless link (interpreted as The network monitor component 110 can monitor, based on various measurements, a signal metric of the radio access network associated with the network device 102. The signal metric can comprise call quality criterion, signal strength criterion, available access points, received transmissions indicating transmission failures, available bandwidth, and the like, see Krinsky para [0026]).

Regarding claim 16,
 	Krinksy in view of Espina teaches the method of claim 1, wherein at least one duplicate data packet is retrieved from a data cache of previously transmitted data packets. (interpreted as All or portions of the operating system, applications, modules, and/or data can also be cached in the RAM 1012, see Krinksy para [0099]).

Regarding claim 17 and 18,
 	Krinksy in view of Espina teaches the method of claim 1, wherein the at least one condition includes a location of the wearable device with respect to the user (interpreted as At 806, a system can determine, based on a geographic location associated with the network device, the first transmission policy data and the second transmission policy data. It is noted that the system can determine to utilize the first or second transmission policy based on the geographic location without determining if the signal metric meets a defined criterion, see Krinsky para [0080]).

Claim 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krinksy (Pub No 20150124711) further in view of Espina (Pub No 20110137133) and Sangiamwong (Pub No 20110085500).

Regarding claim 6 and 13,
 	Krinksy in view of Espina teaches the method claim 5, wherein the at least one condition includes user velocity above a velocity threshold.
 	Sangiamwong teaches wherein the at least one condition includes user velocity above a velocity threshold. (interpreted as Furthermore, when the channel quality at time T2 to Tn is significantly poorer than the channel quality at time T1, the effect of utilizing the retransmission packet can be expected in neither the HARQ-IR mode nor the HARQ-CC mode, and therefore selecting the HARQ-CC mode with simpler signal processing is preferable to the HARQ-IR mode. Therefore, when the moving speed of the radio communication terminal at time T1 is greater than the threshold Th1, the selection unit 16a selects the HARQ-CC mode as the HARQ operating mode applicable to time T1 to Tn (applicable period Tc), see para [0064]).
	It would have been obvious to one of ordinary skill in the art to combine the criterion taught by Krinksy in view of Espina with the speed threshold as taught by Sangiamwong to since it would have been a simple modification providing expected results of using the using a speed threshold over another threshold for determining link deterioration. 

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krinksy (Pub No 20150124711) further in view of Espina (Pub No 20110137133), and Cheng (Pub No 20150381448).

Regarding claim 7 and 14,
 	Krinksy in view of Espina teaches the method of claim 1, wherein the duplicate packet transmittal procedure is implemented on an application layer on a device in a network.
 	Cheng teaches wherein the duplicate packet transmittal procedure is implemented on an application layer on a device in a network (interpreted as Missing packets or corrupted packets may be detected at the application layer of the UE and requests for retransmission of the missing or corrupted packets may be generated at the application layer using a dedicated channel, see para [0005]).
	It would have been obvious to one of ordinary skill in the art to combine the condition taught by Krinksy in view of Espina with the application as taught by Cheng to since it would have been a simple modification providing expected results of using the application layer for communications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                    /HUY D VU/Supervisory Patent Examiner, Art Unit 2461